UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________

In re:

Gregory J. Lundberg and Constance L. Lundberg,                Case No. 19-10014
                                                              Chapter 12 Case
                                                              Hon. Carl L. Bucki, USBJ
                        Debtors
________________________________________

              NOTICE OF MOTION OF GREGORY J. AND CONSTANCE L.
          LUNDBERG FOR AN ORDER (I) AUTHORIZING ASSUMPTION OF
              AN AGREEMENT FOR THE SALE OF REAL PROPERTY; (II)
          AUTHORIZING THE SALE OF SUCH REAL PROPERTY FREE AND
          CLEAR OF LIENS, CLAIMS, ENCUMBRANCES, AND INTERESTS;
         (III) ESTABLISHING BID AND SALE PROCEDURES FOR THE SALE
           OF SUCH REAL PROPERTY; (IV) SCHEDULING A HEARING ON
          THE APPROVAL OF THE SALE OF SUCH REAL PROPERTY; AND
           (V) APPROVING THE FORM AND MANNER OF NOTICE OF THE
                        SALE OF SUCH REAL PROPERTY


               PLEASE TAKE NOTICE that Gregory J. Lundberg and Constance L.

Lundberg, as debtors and debtors in possession (the “Debtors”), by and through their counsel,

Hodgson Russ, LLP, filed the Motion for entry of an order: (I) authorizing assumption of an

agreement for the sale of approximately 70 acres of a part of real property located in the town of

East Otto, Cattaraugus County, New York, known as “VL - (0) Safford Road” or Tax Map No.

36.002-1-5.1, including all privileges, rights, easements, and appurtenances thereto (the “Real

Property”), free and clear of liens, claims, encumbrances, and interests; (II) authorizing the sale

of such Real Property; (III) establishing Bid and Sale Procedures for the sale of such Real

Property; (IV) scheduling a hearing on the approval of the sale of such Real Property; and (V)

approving the form and manner of notice of the sale of such Real Property, to be used in

connection with the proposed sale of the Real Property.


                                                -1-


    Case 1-19-10014-CLB, Doc 44, Filed 04/02/20, Entered 04/09/20 14:40:58,
                    Description: Main Document , Page 1 of 46
               PLEASE TAKE FURTHER NOTICE that a hearing on the Motion will be held

April 17, 2020 at 2 p.m., unless otherwise continued by the Debtors, at the United States

Bankruptcy Court, Western District of New York, Orleans Courtroom, Fifth Floor, Robert H.

Jackson United States Courthouse, 2 Niagara Square, Buffalo, New York 14202, before the

Honorable Carl L. Bucki, United States Bankruptcy Judge.


               PLEASE TAKE FURTHER NOTICE that the Motion is on file with the Clerk

of the U.S. Bankruptcy Court for the Western District of New York. Copies may be obtained by

contacting Hodgson Russ LLP, The Guaranty Building, 140 Pearl Street, Suite 100, Buffalo,

New York, 14202, Telephone No.: (716) 856-4000, (Attn: Michelle Heftka). The Motion may

also be examined and inspected by interested parties on the Court’s website

(http://www.nysb.uscourts.gov). Please note that a PACER password is needed to access

documents on the Court’s website.


               PLEASE TAKE FURTHER NOTICE that objections (if any) to the Motion

shall be in writing, shall set forth the name of the objecting party, the basis for the objection and

the specific grounds therefore, must conform to the Bankruptcy Rules and the Local Rules of the

Bankruptcy Court for the Western District of New York, are due as soon as practicable in

accordance with Rule 9013-1(B) of the Local Rules of Bankruptcy Procedure for the Western

District of New York, and must be served upon the following parties: (I) Hodgson Russ LLP,

140 Pearl Street, Suite 100, Buffalo, New York 14202 (Attn: Garry M. Graber, Esq. and James J.

Zawodzinski, Jr., Esq.); (II) the Trustee, Morris L. Horwitz, Atty. at Law, P.O. Box 716,

Getzville, New York, 14068 (Attn: Morris L. Horwitz); (III) the Office of the United States

Trustee, Olympic Towers, 300 Pearl Street, Suite 401, Buffalo, New York, 14202 (Attn: Joseph


                                                 -2-


    Case 1-19-10014-CLB, Doc 44, Filed 04/02/20, Entered 04/09/20 14:40:58,
                    Description: Main Document , Page 2 of 46
Allen, Esq.); and (IV) the United States Bankruptcy Court, Robert H. Jackson U.S. Courthouse,

2 Niagara Square, Buffalo, New York, 14202 (Attn: Judge Bucki, marked ‘Chambers Copy’).



Dated: Buffalo, New York
       April 2, 2020

                                              By: s/James J. Zawodzinski, Jr.
                                              HODGSON RUSS LLP
                                              Garry M. Graber, Esq.
                                              James J. Zawodzinski, Jr., Esq.
                                              140 Pearl St., Suite 100
                                              Buffalo, New York 14202
                                              Telephone: (716) 856-4000
                                              Facsimile: (716) 849-0349
                                              Attorneys for Gregory J. Lundberg and
                                              Constance L. Lundberg




                                             -3-


      Case 1-19-10014-CLB, Doc 44, Filed 04/02/20, Entered 04/09/20 14:40:58,
088739.00001 Litigation 15426588v1
                      Description: Main Document , Page 3 of 46
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK
_________________________________________

In re:

Gregory J. Lundberg and Constance L. Lundberg,               Case No. 19-10014
                                                             Chapter 12 Case
                                                             Hon. Carl L. Bucki, USBJ
                        Debtors.
_________________________________________

MOTION OF GREGORY J. AND CONSTANCE L. LUNDBERG FOR AN ORDER (I)
 AUTHORIZING ASSUMPTION OF AN AGREEMENT FOR THE SALE OF REAL
 PROPERTY; (II) AUTHORIZING THE SALE OF SUCH REAL PROPERTY FREE
   AND CLEAR OF LIENS, CLAIMS, ENCUMBRANCES, AND INTERESTS; (III)
 ESTABLISHING BID AND SALE PROCEDURES FOR THE SALE OF SUCH REAL
PROPERTY; (IV) SCHEDULING A HEARING ON THE APPROVAL OF THE SALE
OF SUCH REAL PROPERTY; AND (V) APPROVING THE FORM AND MANNER OF
            NOTICE OF THE SALE OF SUCH REAL PROPERTY

               Gregory J. Lundberg and Constance L. Lundberg (the “Debtors”), pursuant to

Bankruptcy Code §§ 363, 365, and 1206 and Bankruptcy Rules 6004 and 6006, moves this Court

by this Motion (the “Motion”), by and through their counsel, Hodgson Russ, LLP, for entry of an

order: (I) authorizing assumption of an agreement for the sale of approximately 70 acres of a

part of real property, as depicted on the schematic annexed hereto as Exhibit A located in the

town of East Otto, Cattaraugus County, New York, known as VL – (0) Safford Road on Tax

Map No. 36.002-1-5.1, together with all improvements thereupon, including all privileges, rights,

easements, and appurtenances thereto (the “Real Property”), free and clear of liens, claims,

encumbrances, and interests, with Aaron A. Hertzler and Katieann B. Hertzler, or theirs assignee

(collectively “Purchasers”), pursuant to the terms set forth in the Purchase and Sale Contract for

Real Property (the “Agreement”), dated February 22, 2020, annexed hereto as Exhibit B; (II)

authorizing the sale of such Real Property pursuant to the terms set forth in the Agreement to

Purchasers; (III) establishing Bid and Sale Procedures for the sale of such Real Property (the




    Case 1-19-10014-CLB, Doc 44, Filed 04/02/20, Entered 04/09/20 14:40:58,
                    Description: Main Document , Page 4 of 46
“Bid and Sale Procedures”) annexed hereto as Exhibit C; (IV) scheduling a hearing on the

approval of the sale of such Real Property; (V) approving the form and manner of notice of the

sale of such Real Property; and (VI) granting other appropriate related relief.


                             SUMMARY OF RELIEF REQUIRED

               1.      The Debtors entered into the Agreement with the Purchasers for the sale of

the Real Property, together with all improvements thereon, including all privileges, rights,

easements, and appurtenances thereto. The Debtors respectfully request this Court to authorize

the Debtors to assume the Agreement in its entirety and authorize the sale of the Real Property to

the Purchasers or any third party that should be the successful Qualified Bidder. The Debtors

seek to establish a Bid and Sale Procedures Order. The Debtors believe that a sale of the Real

Property to the Purchasers will maximize the value of their estate and will represent the best

possible outcome for the above captioned case.


                            BACKGROUND AND JURISDICTION

               2.      On January 4, 2019 (the “Petition Date”), the Debtors filed a voluntary

petition for relief under Chapter 12 of the Bankruptcy Code with the United States Bankruptcy

Court for the Western District of New York (the “Court”), commencing the Debtors’ Chapter 12

case (the “Chapter 12 Case”).


               3.      On January 7, 2019, Morris L. Horwitz was appointed by the United

States Trustee, as Trustee for this Chapter 12 Case. No official committees have been appointed

or designated as of the filing of this Motion.




                                                 -2-

    Case 1-19-10014-CLB, Doc 44, Filed 04/02/20, Entered 04/09/20 14:40:58,
                    Description: Main Document , Page 5 of 46
               4.      By way of this Motion, the Debtors seek this Court’s approval to enter into

the Agreement. It is the Debtors’ intention to facilitate an orderly distribution of proceeds to the

bankruptcy estate through the sale and closing of the Real Property.


               5.      The Agreement purports to convey fee simple title via warranty deed with

lien covenant to the Real Property. In exchange, the Purchasers have agreed to pay $84,000.00,

less a deposit of $1,000.00, on the tentative closing date of April 30, 2020.


               6.      Notably, the Agreement provides that portions of the Real Property, as

depicted in Exhibit A annexed hereto, are excluded from the sale of the Real Property for the

Debtors’ continued occupancy and use, or for additional sales to which the Debtors may engage

potential purchasers for.


               7.      The purpose and goal of any asset sale is to maximize the recovery of

value for the benefit of the estate. In re Jon J. Peterson, Inc., 411 B.R. 131, 137 (Bankr.

W.D.N.Y. 2009). A “stalking horse” offer will facilitate a realization of that value, by

establishing a framework for bidding. Id. Purchasers remain committed to purchasing the Real

Property pursuant to the terms set forth in the Agreement.


               8.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334. This is a core proceeding pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory and

legal predicates for the relief sought herein are §§ 105(a), 363, 365, and 1206 of the Bankruptcy

Code and Bankruptcy Rules 2002, 6004, and 6006.




                                                 -3-

    Case 1-19-10014-CLB, Doc 44, Filed 04/02/20, Entered 04/09/20 14:40:58,
                    Description: Main Document , Page 6 of 46
                            SALE AND AUCTION PROCEDURES

               9.      Pursuant to §§ 363, 365, and 1206 of the Bankruptcy Code, and

Bankruptcy Rules 2002, 6004, and 6006, the Debtors seek approval of procedures for the

submission of bids and the sale of the Real Property.


               10.     The Debtors propose a hearing to consider approval of the Bid and Sale

Procedures Order and a Sale Hearing (the “Hearings”). The Debtors propose the date of the

Hearing to consider approval of the Bid and Sale Procedures Order for April 17, 2020 at 2:00

p.m. (the “Bid Hearing”) and a Sale Hearing to be conducted contemporaneous with an Auction,

if any, on May 8, 2020 at 10 a.m. The Hearings will give interested parties an opportunity to

conclude their due diligence and finalize a purchase offer.


               11.     The Debtors request that the Court authorize the sale of the Real Property

pursuant to the terms in the Agreement. The Agreement contains the Debtors’ preferred

transaction terms and transaction structure, but interested bidders may mark-up the Agreement in

connection with their bids, subject to review and acceptance of any changes by the Debtors. As

discussed, the Debtors reserve the right to modify the terms of the Agreement.


               12.     The Debtors respectfully request this Court to authorize the Debtors to

assume the Agreement in its entirety for purposes of completing the sale process pursuant to

Section § 365 of the Bankruptcy Code. The Agreement also contemplates the sale of the Real

Property free and clear of liens, claims, encumbrances, and other interests with all such interests

to attach to the proceeds of the sale in the order of priority and with the same validity, force, and

effect that such interest has against the Real Property. The Agreement contains the following

material terms:


                                                 -4-

    Case 1-19-10014-CLB, Doc 44, Filed 04/02/20, Entered 04/09/20 14:40:58,
                    Description: Main Document , Page 7 of 46
               a.      Purchased Asset – unless defined differently in an Agreement submitted
                       by a potential purchaser, the Purchased Asset refers to the Real Property;

               b.      Purchase Price – paid in immediately available funds at closing in an
                       amount of $84,000.00 (or such higher sum as shall constitute the
                       Successful Bid pursuant to the Bidding Procedures), subject to adjustment
                       for Real Property taxes, sewer and water charges and other similar items
                       (“Purchase Price”);

               c.      Excluded Assets – include, without limitation, all cash and accounts
                       receivable;

               d.      Required Cash Deposit – 10% of the Initial Bid against the Purchase Price
                       (defined below); and

               e.      Exclusion of portions of the Real Property, as depicted on Exhibit A
                       annexed hereto.

               13.     Parties must submit bids in accordance with the procedures described

herein or as otherwise approved by the Court. Accordingly, the Debtors request that this Court

approve the proposed sale process, including the Bid and Sale Procedures Order.


               14.     The Debtors believe that the proposed sale process described herein offers

the best opportunity for the Debtors to maximize the value of the Real Property for the benefit of

its estate. The Debtors submit that implementation of the proposed sale process is in the best

interests of the estate herein, and should be approved.


                PROPOSED NOTICE OF AUCTION AND SALE HEARING

               15.     Pursuant to Bankruptcy Rule 2002(a) and 9006, the Debtors are required

to provide its creditors with 21 days’ notice of the Sale Hearing, such notice must include the

date, time, and place of the Sale Hearing, and the deadline for filing any objections to the relief

requested in the sale Motion. The Debtors propose that the deadline for objecting to approval of

the proposed sale be set for 5:00 p.m., prevailing local time, two (2) business days prior to the

date set for the Sale Hearing.


                                                 -5-

    Case 1-19-10014-CLB, Doc 44, Filed 04/02/20, Entered 04/09/20 14:40:58,
                    Description: Main Document , Page 8 of 46
               16.     The Debtors will provide notice of the Motion by first-class mail, postage

prepaid upon the following parties: (a) the Office of the U.S. Trustee for the Western District of

New York; (b) all other known parties with liens of record on assets of the Debtors as of the

Petition Date; (c) all parties that have filed notices of appearance requesting service in the

Chapter 12 Case (the “Notice Parties”); and (d) all other parties required to receive notice

pursuant to Bankruptcy Rules 2002, 4001, or 9014 or requesting to receive notice prior to the

date hereof. The notice shall indicate that the Motion can be obtained without charge from

counsel for the Debtors.


               17.     The notice will include, among other things, the date, time, and place of

the Sale Hearing and the deadline for filing objections to the sale and, will therefore, comply

with Bankruptcy Rule 2002(c). The Debtors submit that the methods of notice described herein

comply fully with Bankruptcy Rule 2002 and constitute good and adequate notice of the

proposed sale of the Real Property.


                                      RELIEF REQUESTED

               18.     By this Motion, the Debtors request that the Court grant the following

relief:


               a.      Approving the (i) Bid and Sale Procedures Order, including the
                       procedures for submitting Initial Bids, conducting the Sale Hearing and
                       identifying the Prevailing Bid and the Next Highest Bid and (ii) the
                       Proposed Notice of Hearing and Sale Hearing; and

               b.      Following the Sale Hearing, entry of an Order approving the sale of the
                       Real Property in accordance with the proposed sale process and making
                       the following determinations, among others, with respect to such sale or
                       sales:




                                                 -6-

    Case 1-19-10014-CLB, Doc 44, Filed 04/02/20, Entered 04/09/20 14:40:58,
                    Description: Main Document , Page 9 of 46
                       i.      that such sale has been agreed upon, and will be made and
                               completed, in good faith, for purposes of the provisions of Sections
                               363(m) and 365 of the Bankruptcy Code;

                       ii.     that such sale shall be made, and the Real Property shall be
                               delivered to the Successful Bidder, free and clear of any and all
                               liens, claims, encumbrances, and interests (other than as specified
                               in the definitive agreement) with any liens, claims, encumbrances,
                               and interests to attach to the sale proceeds in the same manner and
                               priority as existed on the Petition Date;

                       iii.    that the party who submitted the Prevailing Bid shall receive good,
                               valid, and marketable title to the Real Property (together with the
                               rights to improvements thereon, including all privileges, rights,
                               easements and appurtenances thereto, including mineral and
                               surface rights included within each Prevailing Bid that is approved
                               by the Court);

                       iv.     that the Debtors have the authority at the Closing to assume and
                               assign to the Successful Bidder all associated improvements
                               thereon, including all privileges, rights, easements and
                               appurtenances thereto, including mineral and surface rights
                               designated by the Successful Bidder in the Agreement free and
                               clear of liens, claims, and encumbrances, and to find that the Cure
                               Amounts are in full satisfaction of all amounts due and owing to
                               cure the same; and

                       v.      that the fourteen (14) day stay period provided for in Rules
                               6004(h) and 6006(d) of the Federal Rules of Bankruptcy Procedure
                               shall not be in effect with respect to the Sale Order and the Sale
                               Order shall be effective and enforceable immediately upon its
                               entry.

             LEGAL ARGUMENTS IN SUPPORT OF REQUESTED RELIEF

       A.      The Proposed Sale of the Real Property is Within the
               Sound Business Judgment of the Debtors and the Proposed
               Bid Procedures Are Appropriate and Reasonable

               19.     Section 363 of the Bankruptcy Code provides that debtors in possession,

“after notice and a hearing, may use, sell, or lease, other than in the ordinary course of business,

property of the estate....” 11 U.S.C. § 363(b)(1); see also Bankruptcy Rule 6004(b)(1) (“All

sales not in the ordinary course of business may be by private sale or by public auction”).



                                                 -7-

    Case 1-19-10014-CLB, Doc 44, Filed 04/02/20, Entered 04/09/20 14:40:58,
                    Description: Main Document , Page 10 of 46
               20.     The decision to sell assets outside the ordinary course of business is based

upon the sound business judgment of the Debtor. See, e.g., In re Chateaugay Corp., 973 F.2d

141 (2d Cir. 1992); Comm. of Equity Sec. Holders v. Lionel Corp. (In re Lionel Corp.), 772 F.2d

1063, 1071 (2d Cir. 1983); In re Adelphia Commc’ns Corp., No. 02-41729 (REG) (Bankr.

S.D.N.Y. July 31, 2002). See also, Official Comm. of Sub. Bondholders v. Integrated Res., Inc.

(In re Integrated Res., Inc.), 147 B.R. 650, 656 (S.D.N.Y. 1992), appeal dismissed, 3 F.3d 49

(2d Cir. 1993), quoting Smith v. Van Gorkom, 488 A.2d 858, 872 (Del. 1985) (“the business

judgment rule ‘is a presumption that in making a business decision the directors of a corporation

acted on an informed basis, in good faith and in the honest belief that the action was in the best

interests of the company,’” which has continued applicability in bankruptcy).


               21.     Courts generally show great deference to a debtor in possession’s

decisions when applying the business judgment standard. See In re Global Crossing, Ltd., 295

B.R. 726, 744 n.58 (Bankr. S.D.N.Y. 2003) (“[T]he Court does not believe that it is appropriate

for a bankruptcy court to substitute its own business judgment for that of the [d]ebtors and their

advisors, so long as they have satisfied the requirements articulated in the caselaw.”).


               22.     Once a court is satisfied that there is a sound business justification for the

proposed sale, the court must then determine whether: (i) the debtor in possession has provided

the interested parties with adequate and reasonable notice, (ii) the sale price is fair and

reasonable, and (iii) the purchaser is proceeding in good faith. In re Betty Owens Sch., Inc. 1997

WL 188127 (S.D.N.Y. 1997); accord In re Delaware and Hudson Ry. Co., 124 B.R. 169, 166

(D. Del. 1991); In re Decora Indus., Inc., Case No. 00-4459, 2002 WL 32332749 at *3 (Bankr.

D. Del. May 20, 2002). The business judgment standard has been met here.



                                                  -8-

    Case 1-19-10014-CLB, Doc 44, Filed 04/02/20, Entered 04/09/20 14:40:58,
                    Description: Main Document , Page 11 of 46
               23.      The timeline for submitting bids under the proposed Bid and Sale

Procedures Order is necessary to obtain the maximum value for the Real Property and to

preserve the value of the Real Property under the circumstances.


               24.      In sum, the sale of the Real Property and the Bid and Sale Procedures

Order contemplated herein reflect a sound business purpose, are a valid exercise of the Debtors’

business judgment, and are fair and reasonable.


       B.      The Auction Will Satisfy the Requirements of
               Sections 363(f) 1206 for a Sale Free and Clear

               25.      In the interest of attracting the best offers, the sale of the Real Property

should be free and clear of any and all liens, claims, encumbrances, and interests in accordance

with § 363(f) of the Bankruptcy Code, with such liens, claims, encumbrances, and interests

attaching to the proceeds of the sale in accordance with the relative priorities of such liens,

claims, encumbrances and interests. Under § 363(f) of the Bankruptcy Code, a debtor in

possession may sell property of the estate free and clear of all interests (including liens, claims

and encumbrances) if:


               a.       applicable nonbankruptcy law permits the sale of such property free and
                        clear of such interest;

               b.       the entity with the interest consents;

               c.       such interest is a lien and the price at which such property is to be sold is
                        greater than the aggregate value of all liens on such property;

               d.       such interest is in bona fide dispute; or

               e.       such entity could be compelled, in a legal or equitable proceeding, to
                        accept a money satisfaction of its interest.

See 11 U.S.C. § 363(f); see also Precision Indus. v. Qualitech Steel SBQ, LLC, 327 F.3d 537,

545 (7th Cir. 2003). Section 363(f) is drafted in the disjunctive. Satisfaction of any one of the

                                                  -9-

    Case 1-19-10014-CLB, Doc 44, Filed 04/02/20, Entered 04/09/20 14:40:58,
                    Description: Main Document , Page 12 of 46
factors set forth in Section 363(f) allows a sale, including the dispositions contemplated herein,

and transfer assets of the estate free and clear.


                26.     With respect to any party asserting a lien, claim, or encumbrance against

the Real Property, the Debtors believe that they will be able to satisfy one or more of the

conditions set forth in § 363(f). In particular, the Debtors believe that any lienholders will be

adequately protected by having their interests, if any, attach to the proceeds of the sale, in the

same order of priority and with the same validity, force and effect that such creditor had prior to

the sale, subject to any claims and defenses the Debtors and their estate may have with respect

thereto.


                27.     Finally, the Debtors believe that creditors with any interest in the Real

Property, including the secured creditors, will consent to a proposed sale free and clear of liens,

claims, encumbrances and interests, if applicable. See 11 U.S.C. § 363(f)(2). To the extent such

creditors do not consent explicitly or implicitly, the Debtors believe that the sale will nonetheless

satisfy one or more of the factors in Section 363(f).


                28.     Notwithstanding, the proposed sale pursuant to 11 U.S.C. § 1206 can be so

ordered by this Court without the consent of the Converting Debtors’ secured creditors

(notwithstanding FCE’s continued support). See In re Carter, 1988 WL 1607919, at *1 (Bankr.

S.D.Ga. July 14, 1988) (“Section 1206 is set to modify Section 363, so as to permit sales over

the objection of a secured creditor.” (emphasis added)); see also In re Brileya, 108 B.R. 444,

447-48 (Bankr. D. Vt. 1989) (“Section 1206 modifies § 363(f) so the debtor can sell assets not

necessary to the reorganization without the secured creditor’s consent” . . . and “[s]ection 1206




                                                    -10-

    Case 1-19-10014-CLB, Doc 44, Filed 04/02/20, Entered 04/09/20 14:40:58,
                    Description: Main Document , Page 13 of 46
allows the DIP to sell unnecessary property without the consent of the secured creditor.”

(emphasis added)).


       C.      The Successful Bidder at the Auction will be Entitled
               to the Protections Afforded to Good Faith Purchasers

               29.     Section 363(m) of the Bankruptcy Code protects a good-faith purchaser’s

interest in property purchased from the debtor notwithstanding that the sale conducted under

§ 363(b) is later reversed or modified on appeal. Specifically, § 363(m) states that:


               The reversal or modification on appeal of an authorization under
               [section 363(b)]...does not affect the validity of a sale...to an entity
               that purchased...such property in good faith, whether or not such
               entity knew of the pendency of the appeal, unless such authorization
               and such sale...were stayed pending appeal.

11 U.S.C. § 363(m). Section 363(m) “fosters the ‘policy of not only affording finality to the

judgment of the bankruptcy court, but particularly to give finality to those orders and judgments

upon which third parties rely.’” In re Chateaugay Corp., 1993 U.S. Dist. Lexis 6130, at *9

(S.D.N.Y. 1993) (quoting In re Abbotts Dairies of Penn, Inc., 788 F.2d 143 and 147); see also

Allstate Ins. Co. v. Hughes, 174 B.R. 884, 888 (S.D.N.Y. 1994) (“Section 363(m)...provides that

good faith transfers of property will not be affected by the reversal or modification on appeal of

an unstayed order, whether or not the transferee knew the pendency of the appeal.”); In re Stein

& Day, Inc., 113 B.R. 157, 162 (Bankr. S.D.N.Y. 1990) (“pursuant to 11 U.S.C. § 363(m). Good

faith purchasers are protected from the reversal of a sale on appeal unless there is a stay pending

appeal”).


               30.     The selection of the successful bidder will be the product of arm’s-length,

good-faith negotiations in an anticipated competitive purchasing process through which the

Debtors will seek to maximize the value available for the Real Property. The Debtors intend to

                                                -11-

    Case 1-19-10014-CLB, Doc 44, Filed 04/02/20, Entered 04/09/20 14:40:58,
                    Description: Main Document , Page 14 of 46
request at the Sale Hearing a finding that the successful bidder is a good-faith purchaser entitled

to the protections of § 363(m) of the Bankruptcy Code. The Debtors believe that providing the

successful bidder with such protection will ensure that the maximum price will be received by

the Debtors for the Real Property and allow for a prompt closing of the sale.


       D.      The Court Should Waive the Fourteen Day Stay
               Imposed by Bankruptcy Rules 6004(h) and 6006(b)

               31.     The Debtor requests that, upon entry of the Sale Order, the Court waive

the fourteen-day stay requirements of Bankruptcy Rules 6004(h) and 6006(d). The waiver of the

fourteen-day stay imposed by Bankruptcy Rules 6004(h) and 6006(d) is a condition of the

Agreement to be entered into with the successful bidder. The Debtors respectfully request that

the Court waive the fourteen-day stay requirements contained in Bankruptcy Rules 6004(h) and

6006(d).


                                             NOTICE

               32.     Notice of this Motion has been provided to: (a) the Office of the U.S.

Trustee for the Western District of New York; (b) all other known parties with liens of record on

assets of the Debtors as of the Petition Date; (c) all parties that have filed notices of appearance

requesting service in the Case (the “Notice Parties”); and (d) all other parties required to receive

notice pursuant to Bankruptcy Rules 2002, 4001, or 9014 or requesting to receive notice prior to

the date hereof. The notice shall indicate that the Motion can be obtained without charge from

counsel for the Debtors. The Debtors submit that no other Notice need be provided.


                                      NO PRIOR REQUEST

               33.     No prior request for the relief sought in this Motion has been made to this

or any other court in connection with this Chapter 12 Case.

                                                 -12-

    Case 1-19-10014-CLB, Doc 44, Filed 04/02/20, Entered 04/09/20 14:40:58,
                    Description: Main Document , Page 15 of 46
               WHEREFORE, the Debtors respectfully request that the Court (I) enter an order

(a) establishing the Bid and Sale Procedures Order described herein, and (b) approving the form

and notice of the sale, and (II) enter an order setting a date for the Sale Hearing approving the

sale to a successful bidder, and grant such other and further relief to the Debtors as the Court

may deem proper.


Dated: Buffalo, New York
       April 2, 2020


                                                 By: s/James J. Zawodzinski, Jr.
                                                 HODGSON RUSS LLP
                                                 Garry M. Graber, Esq.
                                                 James J. Zawodzinski, Jr., Esq.
                                                 140 Pearl St., Suite 100
                                                 Buffalo, New York 14202
                                                 Telephone: (716) 856-4000
                                                 Facsimile: (716) 819-4645
                                                 Attorneys Gregory J. Lundberg and
                                                 Constance L. Lundberg




                                                -13-

    Case 1-19-10014-CLB, Doc 44, Filed 04/02/20, Entered 04/09/20 14:40:58,
                    Description: Main Document , Page 16 of 46
                       Exhibit “A”




Case 1-19-10014-CLB, Doc 44, Filed 04/02/20, Entered 04/09/20 14:40:58,
                Description: Main Document , Page 17 of 46
Case 1-19-10014-CLB, Doc 44, Filed 04/02/20, Entered 04/09/20 14:40:58,
                Description: Main Document , Page 18 of 46
                       Exhibit “B”




Case 1-19-10014-CLB, Doc 44, Filed 04/02/20, Entered 04/09/20 14:40:58,
                Description: Main Document , Page 19 of 46
Case 1-19-10014-CLB, Doc 44, Filed 04/02/20, Entered 04/09/20 14:40:58,
                Description: Main Document , Page 20 of 46
Case 1-19-10014-CLB, Doc 44, Filed 04/02/20, Entered 04/09/20 14:40:58,
                Description: Main Document , Page 21 of 46
Case 1-19-10014-CLB, Doc 44, Filed 04/02/20, Entered 04/09/20 14:40:58,
                Description: Main Document , Page 22 of 46
Case 1-19-10014-CLB, Doc 44, Filed 04/02/20, Entered 04/09/20 14:40:58,
                Description: Main Document , Page 23 of 46
Case 1-19-10014-CLB, Doc 44, Filed 04/02/20, Entered 04/09/20 14:40:58,
                Description: Main Document , Page 24 of 46
Case 1-19-10014-CLB, Doc 44, Filed 04/02/20, Entered 04/09/20 14:40:58,
                Description: Main Document , Page 25 of 46
Case 1-19-10014-CLB, Doc 44, Filed 04/02/20, Entered 04/09/20 14:40:58,
                Description: Main Document , Page 26 of 46
Case 1-19-10014-CLB, Doc 44, Filed 04/02/20, Entered 04/09/20 14:40:58,
                Description: Main Document , Page 27 of 46
Case 1-19-10014-CLB, Doc 44, Filed 04/02/20, Entered 04/09/20 14:40:58,
                Description: Main Document , Page 28 of 46
                       Exhibit “C”




Case 1-19-10014-CLB, Doc 44, Filed 04/02/20, Entered 04/09/20 14:40:58,
                Description: Main Document , Page 29 of 46
                                           Schedule 1


UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________

In re:

Gregory J. Lundberg and Constance L. Lundberg,             Case No. 19-10014
                                                           Chapter 12 Case
                                                           Hon. Carl L. Bucki, USBJ
                        Debtors
________________________________________


                      BID AND SALE PROCEDURES
           FOR THE SALE OF DALE F. BEAVER’S REAL PROPERTY
    FREE AND CLEAR OF LIENS, CLAIMS, ENCUMBRANCES, AND INTERESTS
           AND NOTICE OF TERMS AND CONDITIONS OF AUCTION
          AND DATE FOR SALE HEARING OF SUCH REAL PROPERTY

TO ALL INTERESTED PARTIES:

               PLEASE BE ADVISED THAT the above-captioned debtors, Gregory J.

Lundberg and Constance L. Lundberg (“Debtors”), are soliciting offers for the purchase of 70

acres of real property being a part of VL – (0) Safford Road, Tax Map No. 36.002-1-5.1, located

in the town East Otto, Cattaraugus County, New York (the “Real Property”).


         PLEASE BE FURTHER ADVISED that the disposition of the Real Property to the

highest and best bidder is subject to the approval of the Bankruptcy Court. A hearing to consider

such approval will be held on May 8, 2020 at 10:00 a.m. before the Hon. Carl L. Bucki, in the

Orleans Courtroom, at the United States Bankruptcy Court, Western District of New York, Fifth

Floor, Robert H. Jackson United States Courthouse, 2 Niagara Square, Buffalo, New York 14202

(the “Sale Hearing”).

         PLEASE BE FURTHER ADVISED that, pursuant to the Court-approved Bid and Sale

Procedures described below, the Debtors will conduct an Auction of the Real Property (the




    Case 1-19-10014-CLB, Doc 44, Filed 04/02/20, Entered 04/09/20 14:40:58,
                    Description: Main Document , Page 30 of 46
                                          Schedule 1


“Auction”) in conjunction with the Sale Hearing, among Qualified Bidders (as such term is

defined below), if there should be more than one, at the United States Bankruptcy Court,

Western District of New York, Fifth Floor, Robert H. Jackson United States Courthouse, 2

Niagara Square, Buffalo, New York 14202, or any other location this Court deems appropriate.

       PLEASE BE FURTHER ADVISED that, except as otherwise set forth herein, all

inquiries concerning the Bid and Sale Procedures, the Auction, the Sale Hearing, the Real

Property or related matters should be made in writing and directed to: Hodgson Russ LLP, The

Guaranty Building, 140 Pearl Street, Suite 100, Buffalo, New York, 14202, Telephone No.:

(716) 856-4000 (Attn: Garry M. Graber, Esq. and James J. Zawodzinski, Jr. Esq.).

       PLEASE BE FURTHER ADVISED that, the following Bid and Sale Procedures have

been approved by the Court and shall be used in connection with the proposed sale of the Real

Property:

              a.      Initial Bid. Any third party that is interested in acquiring any or all the
                      Purchased Asset must submit an “Initial Bid” in conformance with the Bid
                      and Sale Procedures twenty four hours prior to the date for the Sale
                      Hearing as set forth by this Court (the “Bid Deadline”). Any such Initial
                      Bid must adhere to the terms contained with the purchase and sale
                      agreement executed by the Debtors annexed to the Motion as Exhibit B)
                      (the “Agreement”) and incorporated herein by reference:
                      i.     Contain a signed Agreement (together with a copy of the signed
                             agreement that is marked to show changes from the form
                             Agreement) with, at a minimum, the following requirements: (i)
                             having substantially identical terms and conditions as the
                             Agreement; (ii) containing terms and conditions no less favorable to
                             the Debtors’ estate than the terms and conditions in the Agreement
                             (provided that no Initial Bid shall provide for the payment to the
                             bidder of any breakup fee, topping fee, expense reimbursement or
                             other similar arrangement); (iii) the Agreement should not be
                             subject to any (1) financing contingency, (2) contingency relating to
                             the completion of unperformed due diligence, (3) contingency
                             related to the approval of the bidder’s board of directors or other
                             internal approvals or consents, (4) material adverse change clause,
                             or (5) any conditions precedent to the bidder’s obligation to



    Case 1-19-10014-CLB, Doc 44, Filed 04/02/20, Entered 04/09/20 14:40:58,
                    Description: Main Document , Page 31 of 46
                                                      Schedule 1


                                      purchase the Real Property other than those in the Agreement; (iv)
                                      a written statement by the bidder stating that it agrees to be bound
                                      by the terms and conditions of the form of the Agreement and close
                                      on the sale immediately after notice of entry of the Court’s order
                                      approving a sale; (v) be subject to acceptance by the Debtors solely
                                      by its execution of the bid and approval of the bid by the Court; (vii)
                                      be accompanied by the deposit described below; and (viii) be
                                      received at or prior to the Bid Deadline;
                            ii.       Provide for the exclusion of portions of the Real Property as
                                      depicted in Exhibit A to the Motion;
                            iii.      Include a cashiers’ or certified check payable to the order of Gregory
                                      J. Lundberg and Constance L. Lundberg, Debtors in Possession,
                                      representing a deposit equal to 10% of the Initial Bid (the “Deposit”)
                                      (it being understood that Deposits may also be sent by wire transfer
                                      of immediately available funds);1
                            iv.       Include a written guarantee, letter of credit, mortgage commitment,
                                      evidence of cash on deposit, or other reasonable evidence of the
                                      potential bidder’s ability to close which is acceptable to the Debtors
                                      pursuant to which the equity holder(s) of the potential bidder are
                                      responsible for such bidder’s obligations in connection with the sale;
                            v.        Fully disclose the identity of each entity that will be bidding for the
                                      assets or otherwise participating in connection with such bid, and
                                      the complete terms of any such participation;
                            vi.       To the extent not previously provided to the Debtors, be
                                      accompanied by evidence satisfactory to the Debtors in their
                                      reasonable discretion that the bidder is willing, authorized, capable
                                      and qualified financially, legally and otherwise, of unconditionally
                                      performing all obligations under the Agreement (or its equivalent)
                                      and within the timeframe contemplated under the Agreement in the
                                      event that it submits the Prevailing Bid at the Auction (as defined
                                      below);
                            vii.      Remain open and irrevocable until thirty (30) days after the entry of
                                      an order by the Court approving a definitive agreement providing
                                      for the sale of the Real Property; and
                            viii.     Be submitted to Gregory J. Lundberg and Constance L. Lundberg
                                      by and through counsel to the Debtors, Hodgson Russ, LLP, (Attn:
                                      Garry M. Graber, Esq. and James J. Zawodzinski, Jr. Esq.), The

1
    If a bidder submits a bid that is selected as the Prevailing Bid (as defined below) and such bidder subsequently
            defaults or breaches, then the deposit submitted by such bidder shall be deemed forfeited and shall be
            retained by the Debtors. Deposits of other bidders will be returned to such bidders promptly upon the Court’s
            entry of an order approving the Prevailing Bid (defined below), except for the deposit of the Next Highest
            Bidder, which shall be returned to the Next Highest Bidder promptly upon the closing of the sale to the
            Prevailing Bidder.




      Case 1-19-10014-CLB, Doc 44, Filed 04/02/20, Entered 04/09/20 14:40:58,
                      Description: Main Document , Page 32 of 46
                                    Schedule 1


                     Guaranty Building, 140 Pearl Street, Suite 100, Buffalo, New York,
                     14202 (the “Objecting Party”) in each case so as to be received not
                     later than the Bid Deadline. The Debtors may extend the Bid
                     Deadline without further notice and for one or more bidders, but
                     shall not be obligated to do so. The Debtors have been, and will
                     continue, providing due diligence information to potential bidders;
                     provided, however, that the Debtors shall not be obligated to furnish
                     any due diligence information after the Bid Deadline or to any
                     person that the Debtors and Creditors Committee determine is not
                     reasonably likely to be a Qualified Bidder.
        b.    Auction. In the event there is more than one Qualified Bidder, the Debtors
              intend to conduct an Auction with respect to the sale of the Real Property at
              the United States Bankruptcy Court, Western District of New York, Fifth
              Floor, Robert H. Jackson United States Courthouse, 2 Niagara Square,
              Buffalo, New York 14202, or any other location that this Court deems
              appropriate (the “Auction”) in conjunction with the Sale Hearing. Based
              upon information as the Debtors determine is relevant, the Debtors may
              propose rules for the conduct of the Auction in the manner the Debtors
              determine that will promote the goals of the Auction and achieve the
              maximum realizable value for the Real Property. In order to participate in
              the Auction, each prospective purchaser shall be required to comply with
              the requirements of these Bid and Sale Procedures and to submit an Initial
              Bid that is timely and that complies in all respects with the Bid and Sale
              Procedures. At the Auction, Qualified Bidders may submit successive bids
              in increments to be determined at the Auction for the purchase of the Real
              Property. Immediately prior to concluding the Auction, the Debtors shall
              determine which bid or bids is the highest or best offer, subject to
              Bankruptcy Court approval (the “Prevailing Bid”) and the next highest or
              otherwise best offer after the Prevailing Bid (the “Next Highest Bid”).
              Qualified Bidders shall also be permitted to make other modifications to
              their bids at the Auction in order to make their bids more favorable to the
              estate. All bidding for the Real Property will be concluded and the
              Prevailing Bid will be announced by the Court at the Sale Hearing. All bids
              shall be made on an open basis, participating Qualified Bidders shall be
              entitled to be present for all bidding; and the principals of each participating
              Qualified Bidder shall be fully disclosed to all other participating Qualified
              Bidders throughout the entire Auction. All bidders at the Auction shall be
              deemed to have consented to the core jurisdiction of the Court and waived
              any right to jury trial in connection with any disputes relating to the Auction,
              the Sale of the Real Property and the construction and enforcement of the
              Prevailing Bid or the Next Highest Bid.
        c.    Highest and/or Best Bid. At all times during the Proposed Sale Process, the
              Debtors retain the right to determine which bid constitutes the highest or
              otherwise best offer for the purchase of the Real Property, and which bid
              should be selected as the Prevailing Bid and the Next Highest Bid, if any,
              all subject to final approval by the Court pursuant to the provisions of



Case 1-19-10014-CLB, Doc 44, Filed 04/02/20, Entered 04/09/20 14:40:58,
                Description: Main Document , Page 33 of 46
                                    Schedule 1


              Section 363(b) of the Bankruptcy Code. When evaluating the bids, the
              Debtors shall consider the financial and contractual terms of each bid and
              factors affecting the speed and certainty of closing each bid. Without
              limiting the generality of the foregoing, the Debtors may, at any time before
              entry of an order of the Court approving a Prevailing Bid, reject any bid
              that, after consultation with the Debtors and their counsel, is determined to
              be (i) inadequate or insufficient, (ii) contrary to the requirements of the
              Bankruptcy Code or the Proposed Sale Process, or (iii) contrary to the best
              interests of the estate or its creditors. Prior to the Sale Hearing, the Debtors
              reserve the right to file with the Court additional pleadings in support of the
              sale to the winning bidder, together with a copy of the Prevailing Bid.
        d.    Sale Hearing. The Sale Hearing will be conducted on May 8, 2020 at 10:00
              a.m. at the United States Bankruptcy Court, Western District of New
              York, Orleans Courtroom, 2 Niagara Square, Buffalo, New York,
              14202, before the Honorable Carl L. Bucki, United States Bankruptcy
              Judge, at which time the Debtors intend to present the Prevailing Bid for
              approval by the Court pursuant to the provisions of Sections 105, 363(b),
              363(f), 363(m), 363(n), 365, and 1206 of the Bankruptcy Code, if any. The
              Debtors shall be deemed to have accepted a bid only when the bid has been
              approved by the Court at the Sale Hearing. Upon the failure to consummate
              a sale of the Real Property after the Sale Hearing because of the occurrence
              of a breach or default under the terms of the Prevailing Bid, such bidder
              shall be deemed to have forfeited its Deposit in partial satisfaction of the
              damages incurred by the estate and the Next Highest Bid, as disclosed at the
              Sale Hearing, shall be deemed the Prevailing Bid without further order of
              the Court and the parties shall be authorized to consummate the transaction
              contemplated by such Next Highest Bid. The Sale Hearing may be
              adjourned by the Debtors or by the Court at any time. If there are no
              Prevailing Bids for approval by the Court, Debtors move this Court to
              approve the sale subject to the terms contained within the Agreement
              between Gregory J. Lundberg and Constance L. Lundberg, and Aaron A.
              Hertzler and Katieann B. Hertzler, or their assignee.
        e.    Sale Implementation. Following the approval of the Prevailing Bid, or
              assumption of the Agreement, at the Sale Hearing, the Debtors will be
              authorized to take all commercially reasonable and necessary steps to
              complete and implement the transaction(s) contemplated by the Prevailing
              Bid or assumption of the Agreement, including (but not limited to) seeking
              entry of a sale order.
        f.    Conflict. Any conflict between the terms and conditions of the Bid and Sale
              Procedures and the Agreement which may arise with any of the bidders shall
              be resolved in favor of the Bid and Sale Procedures.




Case 1-19-10014-CLB, Doc 44, Filed 04/02/20, Entered 04/09/20 14:40:58,
                Description: Main Document , Page 34 of 46
                                            Schedule 2


UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________

In re:

Gregory J. Lundberg and Constance L. Lundberg,               Case No. 19-10014
                                                             Chapter 12 Case
                                                             Hon. Carl L. Bucki, USBJ
                        Debtors
________________________________________

        NOTICE OF BID AND SALE PROCEDURES FOR THE SALE OF
 GREGORY J. LUNDBERG AND CONSTANCE L. LUNDBERG’S REAL PROPERTY
  FREE AND CLEAR OF LIENS, CLAIMS, ENCUMBRANCES, AND INTERESTS
       AND NOTICE OF TERMS AND CONDITIONS OF AUCTION AND
             DATE FOR SALE HEARING OF SUCH PROPERTY

               PLEASE TAKE NOTICE, that on April 17, 2020 pursuant to a Motion by

Gregory J. Lundberg and Constance L. Lundberg, the Debtors-in-Possession (the “Debtors”),

dated April 2, 2020, the United States Bankruptcy Court for the Western District of New York

(the “Court”) entered the attached Order scheduling an Auction of and hearing on the sale of

Debtors’ Real Property (the “Sale Hearing”) and approving the form of this Notice in connection

with the proposed Sale Hearing as well as Bid and Sale Procedures accompanying such Order.

The Real Property will be sold as one (1) lot, exclusive of portions as depicted in Exhibit A to

the Motion. The Sale is proposed outside of the ordinary course of the Debtors’ business.


         PLEASE TAKE FURTHER NOTICE that the Sale Hearing will be held on May 8,

2020 at 10:00 a.m. at the United States Bankruptcy Court, Western District of New York, Fifth

Floor, Robert H. Jackson United States Courthouse, 2 Niagara Square, Buffalo, New York

14202.

         PLEASE TAKE FURTHER NOTICE, that pursuant to the Bid and Sale Procedures

Order, any bidder desiring to submit a bid with respect to the Real Property (a “Bid”) shall send



    Case 1-19-10014-CLB, Doc 44, Filed 04/02/20, Entered 04/09/20 14:40:58,
                    Description: Main Document , Page 35 of 46
                                             Schedule 2


a letter indicating its interest in bidding addressed to the Debtors’ counsel listed below and shall

be qualified by the Debtors by providing the requisite financial and other information as more

fully described in the Bid and Sale Procedures. The Bid and Sale Procedures contain detailed

requirements for the submission of all Bids and should be reviewed carefully. Any person

seeking to participate as a bidder at the Auction must comply with the Bid and Sale Procedures

unless otherwise waived at the sole discretion of the Debtors.

       PLEASE TAKE FURTHER NOTICE, that the Auction, if any, shall commence in

conjunction with the Sale Hearing at the United States Bankruptcy Court, Western District of

New York, Fifth Floor, Robert H. Jackson United States Courthouse, 2 Niagara Square, Buffalo,

New York 14202, or such other time and/or place as the Debtors shall notify all Qualified

Bidders and parties in interest.

       PLEASE TAKE FURTHER NOTICE, that pursuant to the Bid and Sale Procedures

Order, the Debtors may: (I) amend the Bid and Sale Procedures Order or impose additional terms

and conditions at or prior to the Auction; (II) extend the deadlines set forth in the Bid and Sale

Procedures and/or adjourn the Sale Hearing by announcement at the Sale Hearing in open court

(without further notice), and (III) reject any or all such Bids if any such Bid is not on terms that

are fair and adequate and maximize value for the Debtors’ estate.

       PLEASE TAKE FURTHER NOTICE, that all requests for information concerning the

Real Property should be directed to Hodgson Russ LLP, The Guaranty Building, 140 Pearl

Street, Suite 100, Buffalo, New York, 14202, Telephone No.: (716) 856-4000, (Attn: Michelle

Heftka). Each bidder is solely responsible for conducting its own due diligence and must

complete its due diligence prior to the submission of its bid.




    Case 1-19-10014-CLB, Doc 44, Filed 04/02/20, Entered 04/09/20 14:40:58,
                    Description: Main Document , Page 36 of 46
                                     Schedule 2

Dated: April ___, 2020

                                         By: _________________________
                                         HODGSON RUSS LLP
                                         Garry M. Graber, Esq.
                                         James J. Zawodzinski, Jr., Esq.
                                         140 Pearl St., Suite 100
                                         Buffalo, New York 14202
                                         Telephone: (716) 856-4000
                                         Facsimile: (716) 819-4645
                                         Attorneys for Gregory J. Lundberg and
                                         Constance L. Lundberg




      Case 1-19-10014-CLB, Doc 44, Filed 04/02/20, Entered 04/09/20 14:40:58,
088739.00001 Litigation 15427710v1
                      Description: Main Document , Page 37 of 46
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK
_________________________________________

In re:

Gregory J. Lundberg and Constance L. Lundberg,                        Case No. 19-10014
                                                                      Chapter 12 Case
                                                                      Hon. Carl L. Bucki, USBJ
                        Debtors.
_________________________________________

 ORDER ON MOTION OF GREGORY J. AND CONSTANCE L. LUNDBERG FOR AN
 ORDER (I) AUTHORIZING ASSUMPTION OF AN AGREEMENT FOR THE SALE OF
REAL PROPERTY; (II) AUTHORIZING THE SALE OF SUCH REAL PROPERTY FREE
    AND CLEAR OF LIENS, CLAIMS, ENCUMBRANCES, AND INTERESTS; (III)
  ESTABLISHING BID AND SALE PROCEDURES FOR THE SALE OF SUCH REAL
PROPERTY; (IV) SCHEDULING A HEARING ON THE APPROVAL OF THE SALE OF
  SUCH REAL PROPERTY; AND (V) APPROVING THE FORM AND MANNER OF
              NOTICE OF THE SALE OF SUCH REAL PROPERTY


         Upon consideration of the motion dated April 2, 2020 (the “Motion”)1 of Debtors, Gregory

J. Lundberg and Constance L. Lundberg (the “Debtors”), for entry of an order: (I) authorizing

assumption of an agreement for the sale of approximately 70 acres of a part of real property, as

depicted on the schematic annexed to the Motion as Exhibit A located in the town of East Otto,

Cattaraugus County, New York, known as VL – (0) Safford Road on Tax Map No. 36.002-1-5.1,

together with all improvements thereupon, including all privileges, rights, easements, and

appurtenances thereto (the “Real Property”), free and clear of liens, claims, encumbrances, and

interests, with Aaron A. Hertzler and Katieann B. Hertzler, or theirs assignee (collectively

“Purchasers”), pursuant to the terms set forth in the Purchase and Sale Contract for Real Property

(the “Agreement”), dated February 22, 2020, annexed to the Motion as Exhibit B; (II) authorizing

the sale of such Real Property pursuant to the terms set forth in the Agreement to Purchasers; (III)


1
         Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion.



                                        -1-
     Case 1-19-10014-CLB, Doc 44, Filed 04/02/20, Entered 04/09/20 14:40:58,
                     Description: Main Document , Page 38 of 46
establishing Bid and Sale Procedures for the sale of such Real Property (the “Bid and Sale

Procedures”) annexed to the Motion as Exhibit C; (IV) scheduling a hearing on the approval of the

sale of such Real Property; (V) approving the form and manner of notice of the sale of such Real

Property; and (VI) granting other appropriate related relief, to be used in connection with the

proposed sale of the Real Property, and upon a hearing held before this Court on April 17, 2020 at

2:00 p.m. on the proposed Bid and Sale Procedures (the “Procedures Hearing”); and based upon all

of the evidence proffered or adduced at the Procedures Hearing; and after consideration of any

memoranda, objections, or other pleadings filed in connection with the Procedures Hearing; and

after consideration of the arguments of counsel made at the Procedures Hearing; and upon the

entire record of this case; and it appearing that the approval of the Bid and Sale Procedures as

requested in the Motion is in the best interests of the Debtors, their estate and creditors; and it

appearing that appropriate service was made upon creditors and parties-in-interest, and after due

deliberation thereon; and good and sufficient cause appearing therefor, it is hereby


       FOUND AND DETERMINED THAT:


       A. The form and manner of notice of the Bid and Sales Procedures annexed to Exhibit C

            to the Motion as Schedules 1 and 2, and Procedures Hearing shall be, and hereby are,

            approved as sufficient and adequate notice. No other or further notice in connection

            with the entry of this Order is or shall be required.


       B. The Bid and Sale Procedures attached to Exhibit C of the Motion were proposed by the

            Debtors in good faith with the goal of maximizing the value of the Real Property for

            the benefit of all parties involved.




                                        -2-
     Case 1-19-10014-CLB, Doc 44, Filed 04/02/20, Entered 04/09/20 14:40:58,
                     Description: Main Document , Page 39 of 46
       C. Approval of the Bid and Sale Procedures attached to Exhibit C of the Motion will

            facilitate an orderly sale process and will help ensure that all potential purchasers of the

            Real Property will compete on a level playing field.


       NOW, THEREFORE, IT IS HEREBY:


       ORDERED that the Motion is granted as set forth herein. The Bid and Sale Procedures

attached to the Motion as Exhibit C are hereby approved and shall be used in connection with the

proposed sale of the Real Property.


       AND IT IS FURTHER ORDERED that the form of the Auction and Hearing Notice is

approved and the Debtors are directed to serve a copy of the Auction and Hearing Notice on the

Notice Parties within two business days of entry of this Order.


       AND IT IS FURTHER ORDERED that Objections to approval of any Prevailing Bid or

to approval of any proposed sale of the Real Property pursuant to any Prevailing Bid, shall be in

writing, shall set forth the name of the objecting party, the basis for the objection and the specific

grounds therefor, and shall be filed with the Court and served so as to be actually received one

business day prior to the date of the proposed hearing on the sale of the Real Property (the “Sale

Hearing”) upon the following parties: (I) Hodgson Russ LLP, 140 Pearl Street, Suite 100, Buffalo,

New York 14202 (Attn: Garry M. Graber, Esq. and James J. Zawodzinski, Jr. Esq.); (II) the

Chapter 12 Trustee (Attn: Morris L. Horwitz, Esq.); (III) the Office of the United States Trustee,

Olympic Towers, 300 Pearl Street, Suite 401, Buffalo, New York, 14202 (Attn: Joseph Allen,

Esq.); and (IV) the United States Bankruptcy Court, Robert H. Jackson U.S. Courthouse, 2 Niagara

Square, Buffalo, New York, 14202 (Attn: Judge Bucki, marked ‘Chambers Copy’). Any objection

not filed and served in accordance with this paragraph may be deemed waived.


                                        -3-
     Case 1-19-10014-CLB, Doc 44, Filed 04/02/20, Entered 04/09/20 14:40:58,
                     Description: Main Document , Page 40 of 46
       AND IT IS FURTHER ORDERED that the failure of any third party to file and serve an

objection as ordered and directed herein may be deemed the consent of such party to the granting of

the Motion and the sale and transfer of the Real Property.


       AND IT IS FURTHER ORDERED that the components of the Bid and Sale Procedures

are fair and reasonable, are reasonably calculated to produce the best and highest offers for the Real

Property, and will confer actual benefits upon the Debtors’ estate. The Bid and Sale Procedures

represent an exercise of the Debtors’ sound business judgment and will facilitate an orderly sale

process.


       AND IT IS FURTHER ORDERED that if more than one Qualified Bidder comes

forward, Debtors will conduct an Auction at the United States Bankruptcy Court, Western District

of New York, Orleans Courtroom, Fifth Floor, Robert H. Jackson United States Courthouse, 2

Niagara Square, Buffalo, New York 14202, before the Honorable Carl L. Bucki, United States

Bankruptcy Judge at the time of the Sale Hearing.


       AND IT IS FURTHER ORDERED that the Auction may be rescheduled for a later date

or time or a different place, providing the Debtors provide notice to all Noticed Parties.


       AND IT IS FURTHER ORDERED that prior to the Sale Hearing, counsel for the Debtors

shall meet and confer as to which bid constitutes the highest or otherwise best offer for the

purchase of the Real Property, and which bid should be selected as the Prevailing Bid and the Next

Highest Bid.




                                        -4-
     Case 1-19-10014-CLB, Doc 44, Filed 04/02/20, Entered 04/09/20 14:40:58,
                     Description: Main Document , Page 41 of 46
           AND IT IS FURTHER ORDERED that nothing herein shall impair the rights of any

parties-in-interest to object to the sale of the Real Property and any such objections shall be heard

at the Sale Hearing.


           AND IT IS FURTHER ORDERED that the Sale Hearing shall be held on May 8, 2020 at

2:00 p.m. at the United States Bankruptcy Court, Robert H. Jackson U.S. Courthouse, 2 Niagara

Square, Buffalo, New York, 14202.


           AND IT IS FURTHER ORDERED that appearances at the Sale Hearing and/or Auction

must be made by telephonic appearance in light of the ongoing COVID-19 pandemic, instructions

for which are available on the Bankruptcy Court for the Western District of New York’s website.


Dated: April ___, 2020
       Buffalo, New York
                                                      ___________________________
                                                      Hon. Carl L. Bucki
                                                      United States Bankruptcy Judge




                                           -5-
        Case 1-19-10014-CLB, Doc 44, Filed 04/02/20, Entered 04/09/20 14:40:58,
088739.00001 Litigation 15447956v1
                        Description: Main Document , Page 42 of 46
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________

In re:

Gregory J. Lundberg and Constance L. Lundberg,                        Case No. 19-10014
                                                                      Chapter 12 Case
                                                                      Hon. Carl L. Bucki, USBJ
                              Debtors
________________________________________

                                  CERTIFICATE OF SERVICE

STATE OF NEW YORK               )
                                ) SS.:
COUNTY OF ERIE                  )


         Christine Napierski, being duly sworn, deposes and says:

         1.       I am over 18 years of age and an employee of Hodgson Russ LLP and not a party

to this action.

         2.       On the 2nd day of April 2020, I served Debtors Motion for an Order (I)

authorizing assumption of an agreement for the sale of approximately 70 acres of a part of real

property located in the town of East Otto, Cattaraugus County, New York, known as “VL - (0)

Safford Road” or Tax Map No. 36.002-1-5.1, including all privileges, rights, easements, and

appurtenances thereto (the “Real Property”), free and clear of liens, claims, encumbrances, and

interests; (II) authorizing the sale of such Real Property; (III) establishing Bid and Sale

Procedures for the sale of such Real Property; (IV) scheduling a hearing on the approval of the

sale of such Real Property; and (V) approving the form and manner of notice of the sale of such

Real Property, to be used in connection with the proposed sale of the Real Property, by using the

Court’s CM/ECF system which immediately notifies all registered users via electronic



                                                 -1-


    Case 1-19-10014-CLB, Doc 44, Filed 04/02/20, Entered 04/09/20 14:40:58,
                    Description: Main Document , Page 43 of 46
transmission at the respective email addresses designated for such service and via U.S. Mail on

the parties on the attached list.



Dated: April 2, 2020

                                                    ______________________________
                                                         Christine Napierski
Sworn to before me this
 3rd day of April 2020
____


Notary Public

JAMES J. ZAWODZINSKI
No. 02ZA6398926
Notary Public, State of New York
Qualified in Erie County
My Commission Expires Oct. 7, 2023




                                              -2-

      Case 1-19-10014-CLB, Doc 44, Filed 04/02/20, Entered 04/09/20 14:40:58,
088739.00001 Litigation 15448667v1
                      Description: Main Document , Page 44 of 46
Corporation Tax                         Experis Manpower Group              Farm Service Agency
Attn. Franchise Tax State Campus        2050 East ASU Circle, Suite 120     The Galleries of Syracuse
Albany, NY 14226                        Tempe, AZ 85284-1839                441 S. Salina St., Suite 256
                                                                            Attn: Nancy New
                                                                            Syracuse, NY 13202-5206
Harris County et al                     Internal Revenue Service            Joseph W. Allen, II
c/o John P. Dillman                     Insolvency Group I                  Office of the U.S. Trustee
Linebarger Goggan Blair & Sampson LLP   Niagara Center, 2nd Floor           Olympic Towers
PO Box 3064                             130 S. Elmwood Avenue               300 Pearl Street, Suite 401
Houston, TX 77253-3064                  Buffalo, NY 14202                   Buffalo, NY 14202-2523
NYS Dept of Tax & Finance               NYS Dept. of Labor                  NYS Dept. of Tax & Finance
Bankruptcy Section                      Field Tax Services Section          Att: District Tax Attorney
PO Box 5300                             290 Main St., Room 219              77 Broadway, Suite 112
Albany, NY 12205-0300                   Buffalo, NY 14202-4006              Buffalo, NY 14203-1670


NYS Dept. of Tax & Finance              Nationstar Mortgage LLC d/b/a Mr.   Office of the U.S. Trustee
Att: District Tax Attorney              Cooper                              100 State Street, Room 6090
Rm. 526 Swan St. Bldg.                  Shapiro, DiCaro & Barak, LLC        Rochester, NY 14614-1321
6 Empire State Plaza                    175 Mile Crossing Boulevard
Albany, NY 12228-0001                   Rochester, NY 14624-6249
Morris L. Horwitz                       Oil & Gas Management, Inc.          P2ES Holdings, Inc.
Morris L. Horwitz, Atty. at Law         PO Box 1204                         Georgette Schermerhorn
PO Box 716                              Mt. Pleasant, PA 15666-3304         1670 Broadway, Suite 2800
Getzville, NY 14068-0716                                                    Denver, CO 80202-4800


Pitney Bowes Global Financial           Secretary of the Treasury            The Production Companies, Inc.
Services, LLC                           1500 Pennsylvania Avenue, NW        Attn: John Meek
27 Waterview Drive                      Washington, DC 20220-0001           One Greenway Plaza, Suite 1010
Shelton, CT 06484-4301                                                      Houston, TX 77046-0108


U.S. Attorney                           U.S. Securities & Exchange           USDA – Farm Service Agency
Federal Centre                          Commission                          Attn: Suzanne Montana
138 Delaware Ave.                       233 Broadway                        441 S. Salina Street
Buffalo, NY 14202-2404                  New York, NY 10279-0001             Room 536
                                                                            Syracuse, NY 13202
U.S. Bankruptcy Court                   American Express                    Bank of America
Robert H. Jackson U.S. Courthouse       P.O. Box 981537                     P.O. Box 982238
2 Niagara Square                        El Paso, TX 79998-1537              El Paso, TX 79998
Buffalo, NY 14202-3350


Capital One                             First Niagara Bank                  HSBC Bank
P.O. Box 30285                          1 Hudson City Center                2929 Walden Avenue
Salt Lake City, UT 84130-0285           Hudson, NY 12534-2355               Depew, NY 14043-2690



Internal Revenue Service                Justin Valle, Esq.                  Nationstar Mortgage, LLC
P.O. Box 7346                           Shapiro, Dicaro & Barak, LLC        8950 Cypress Waters Blvd.
Philadelphia, PA 19101-7346             175 Mile Crossing Blvd.             Coppell, TX 75019-4620
                                        Rochester, NY 14624-6249

               Case 1-19-10014-CLB, Doc 44, Filed 04/02/20, Entered 04/09/20 14:40:58,
                               Description: Main Document , Page 45 of 46
Sam and Dorothy Grey              Tom and Charlene Makowski        USA acting through USDA FSA
8248 Reed Hill Road               8760 Krager Hill Road            6542 Turner Road
Cattaraugus, NY 14719-9640        Little Valley, NY 14755-9784     Jamestown, NY 14701



View From Above, LLC              Wakefield & Associates           Constance Louise Lundberg
6698 Mill Valley Road             3901 S. Jamaica Court            P.O. Box 36
East Otto, NY 14729               Suite 200                        East Otto, NY 14729-0036
                                  Aurora, CO 80014


Gregory Jay Lundberg              American Express National Bank   Capital One Bank (USA), N.A.
P.O. Box 36                       c/o Becket and Lee LLP           4515 V. Santa Fe Avenue
East Otto, NY 14729-0036          P.O. Box 3001                    Oklahoma City, OK 73118
                                  Malvern, PA 19355


KeyBank, N.A.                     Kevin D. Robinson, Esq.          Friedman Vartolo LLP
4910 Tideman Road                 Assistant US Attorney            c/o Richard Postiglione, Esq.
Brooklyn, OH 44144                138 Delaware Avenue              1325 Franklin Avenue, Suite 230
                                  Buffalo, NY 14202                Garden City, NY 11530


Robert H. Kutzuba, Esq.
Ward & Kutzuba PLLC
364 Main Street
Arcade, New York 14009




              Case 1-19-10014-CLB, Doc 44, Filed 04/02/20, Entered 04/09/20 14:40:58,
                              Description: Main Document , Page 46 of 46
